TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED FEBRUARY 22, 2013



                                       NO. 03-12-00046-CV



                                    Lori L. Legere, Appellant

                                                  v.

                                     David Legere, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND GOODWIN
                  AFFIRMED ON MOTION FOR REHEARING --
                      OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the appellant’s motion

for rehearing is overruled; that the appellee’s motion to reconsider order and for sanctions is

overruled; that the opinion and judgment dated August 29, 2012, are withdrawn; and that the

judgment of the district court is in all things affirmed. It is FURTHER ordered that the

appellant pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.